Citation Nr: 1421735	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-00 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right knee patellofermoral pain syndrome (right knee disability).

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1978 to June 1981 and November 1987 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, in which the RO denied service connection for a right knee disability, a left ankle disability, and a sinus condition.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2013, and a copy of the transcript has been associated with the record.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran's current right knee disability is etiologically related to service.

2.  The Veteran's current left ankle disability is etiologically related to service.

3.  The Veteran's sinus condition resolved from surgery performed in 2007.

4.  The Veteran's current drying effect of his nasopharynx and occasional nasal obstruction is due to his service-connected sleep apnea.
CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee patellofemoral pain syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Giving the benefit of the doubt to the Veteran, the criteria for service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for a sinus condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013);    38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  In the present case, the Board is granting the claims for service connection for a right knee disability and a left ankle disability.  These decisions constitute a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required for these claims.

Sinus Condition

VCAA notice must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  VCAA notice should be provided to the claimant before the initial unfavorable RO decision on a claim for VA benefits.  

In September 2009 the Veteran was provided notice regarding the information and evidence needed to substantiate his claim for service connection for a sinus condition, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  In addition to VCAA notice, a statement of the case was provided to the Veteran in November 2011. 

The Board finds that all necessary assistance has been provided to the Veteran.  The Veteran's service treatment records were obtained, and private treatment records and lay statements were associated with the claim.  The Veteran was provided adequate VA examinations in January and March 2010.  The Veteran testified at a Travel Board hearing in March 2013.  The Veteran has not suggested the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Veteran's knee disability, ankle disability, and sinus condition are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disability

The Veteran seeks entitlement to service connection for a right knee disability on the basis that his right knee disability is a result of repetitive use during active service.  Specifically, the Veteran contends that moving up and down equipment, packing heavy chainage, twisting his knee when jumping down four to five feet, and a regular running regiment resulted in his current right knee disability.  The Veteran also reported that his left knee was worse than his right knee, and his service-connected left knee disability aggravated his right knee disability.

After review of the evidence, lay and medical, the Board finds that the Veteran's right knee disability is etiologically related to active service.

The Veteran marked on a November 2002 service retention examination that he had "knee trouble"; however, the accompanying note describing the issues only addressed the left knee.  See DD Form 2807-1, dated November 2002.  On the Veteran's June 2009 retirement examination, there are two notations of bilateral knee pain on knee bending and "knee trouble" with a corresponding note describing left knee symptoms.  Another notation regarding the knees also indicates there was no specific injury or trauma to the knees and the left knee symptoms have increased over the past 16 years.  See DD Form 2807-1, dated June 2009. 

A March 2008 private treatment records shows a consult for bilateral knee pain that has been intermittent since the 1990s, and that the Veteran was seen for his knee pain a couple of times in the past.  The Veteran reported that his knee pain was worse on the left than the right and that if he sat with his knees bent they became very stiff.  He also reported that it occasionally bothered him with activities, such as if he ran too much, but that he did not experience swelling or any giving out of the knees.  In March 2008, the Veteran was found to have a little bit of pain with patellar compression and diagnosed with chondromalacia of the knees.  

The Veteran was provided a VA knee examination in January 2010 at which time he was diagnosed with bilateral patellofemoral pain syndrome.  The VA examiner opined, however, that the right knee was not at least as likely as not related to service because unlike the left knee, there was no record of the right knee being treated during service.  The VA examiner also noted that the Veteran had experienced no trauma since leaving service.  The Board finds that the VA examiner's opinion is based upon an incorrect fact, as evidence shows treatment for both knees during active service, and therefore assigns it no probative weight.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In June 2013 a private physician opined that the Veteran's bilateral knee pain with patellofemoral pain syndrome is connected to his active service, mainly from being an engineer and infantryman.  X-rays of the bilateral knees in May 2012 showed mild medial compartment joint space narrowing.  The private physician stated that the pounding the Veteran had to take while carrying the PRC77, as well as, the rucks and other equipment led to ongoing bilateral knee problems for the last 20 years.  The private physician further opined that the knee pain appears to be a recurrent degenerative process that has been present since the Veteran's time in active service.

The Veteran's lay statements describing his right knee disability are consistent with 20 years of active service, and he is competent to report his experiences during service.  The specific notations regarding the Veteran's left knee in the service treatment records support his lay statements that his left knee disability is worse than his right knee disability.  The Veteran also is competent to report that a medical provider indicated his right knee has been aggravated by his service-connected left knee disability.  As such, the Board finds the Veteran's statements regarding his right knee disability to be competent and credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the January 2010 VA examiner based his opinion on an incorrect fact, the Board finds that other evidence that bears on the Veteran's right knee disability in service is highly probative in determining the onset of right knee disability symptoms in service and right knee symptoms since service separation.  For these reasons, the Board finds that the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Left Ankle Disability

The Veteran seeks entitlement to service connection for a left ankle disability on the basis that his left ankle disability is a result of repetitive use during active service.  The Veteran reported that he hurt his left ankle getting out of a helicopter during a leadership course.  He also stated that since the mid-1990s he noticed his ankle rolled if he was not careful, so he wore boots most of the time.

After review of the evidence, lay and medical, the Board finds that the evidence is in equipoise on the question of whether the Veteran's left ankle disability is etiologically related to active service.  On the one hand, the service treatment records do not show complaints of, treatment of, or diagnosis of a left ankle disability, to include the Veteran's June 2009 retirement examination.  A January 2010 VA examiner also found, based on X-ray evidence, that the left ankle was normal with no instability; and opined that the left ankle was not at least as likely as not related to military service because the ankle was normal.  On the other hand, the Veteran testified in March 2013 that his ankle was weak, painful and that it rolled if he was not careful.  A private physician found in June 2013 that the Veteran had left ankle instability from repetitive turning of his ankle while in active service and not being able to take the time to appropriately rehabilitate the ankle.  The June 2013 private physician noted the Veteran is not able to keep his balance on the left side, appears wobbly upon one leg standing, and is prone to turning his ankle; having turned his ankle four times in the past weekend.  The private physician opined that the left ankle disability has been present for the past several years and appears to be a recurrent degenerative process since active service.

The Veteran is competent to describe symptoms of pain, weakness, and ankle rolling, which in this case, later support a diagnosis of instability by a private medical professional.  Jandreau, 492 F.3d at 1377.  The Board finds the Veteran's statements regarding his left ankle symptoms credible and probative in determining whether the left ankle disability incurred in or is etiologically related to active service.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left ankle disability have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Sinus Condition

The Veteran seeks entitlement to service connection for sinus condition he experienced during active service.  The Veteran reported that he had surgery in 2006 and 2007 for his sinus condition.  He testified in March 2013 that he was "good" 60 percent of the time, but he still had symptoms, sometimes much worse than those present at the time of his VA examination in March 2010.

After review of the evidence, lay and medical, the Board finds that the Veteran's sinus condition resolved from surgery performed in 2007, and that the current drying effect of his nasopharynx and occasional nasal obstruction is due to his service-connected sleep apnea as those symptoms are encompassed in the disability rating for sleep apnea.  Therefore, the Board finds that the weight of the evidence does not demonstrate a current sinus condition for which service connection may be granted.

Private treatment records in April 2005 indicate the Veteran had a chronic sinus problem involving intermittent nasal congestion, sinus pressure, and snoring.  An August 2006 private treatment record indicates the Veteran was having some chronic sinus-related problems and was diagnosed with chronic nasal obstruction.  He was referred to another physician and scheduled for a rhinoplasty in September 2006 to try to improve his breathing some.  Treatment records for February 2008 show the Veteran had nasal surgery to relieve chronic nasal congestion that helped him quite a lot; and his snoring went away and then gradually came back.

In a November 2002 service retention examination report, the Veteran's sinuses were noted as normal, and the Veteran marked on the November 2002 Report of Medical History that he did not have sinusitis trouble at any time.  Service treatment records also show the Veteran reported on his June 2009 retirement Report of Medical History that he had surgery in September 2006 and 2007 to reduce the turbinators due to breathing issues, but this did not cure the problems.  The Veteran marked on the same Report of Medical History in June 2009 that he did not have a sinusitis, but did have ear, nose, and throat trouble.  He explained that his ear, nose, and throat trouble was related to a history of sinus, turbinator and nasal septum surgeries.

The Veteran was provided with a VA general medical examination in January 2010 at which time the examiner noted the Veteran would also be scheduled for a specific ear, nose, and throat examination.  Upon examination in January 2010, the Veteran's nasal vestibule, turbinates, septum, and sinuses were found to be normal with no obstruction or polyps.

The Veteran was provided a VA Ear, Nose, and Throat Examination in March 2010 at which time the Veteran stated that the nasal and sinus surgery helped him briefly, noted that it is much better, but reported that he still had some occasional nasal obstruction.  Upon examination, the Veteran's anterior rhinoscopy showed a relatively straight septum and excellent nasal airways bilaterally.  The VA examiner found no sign of any nasal obstruction and opined that the surgery the Veteran had appeared to have relieved that problem.  The Board finds the January and March 2010 VA medical findings probative in determining that the Veteran's sinus condition resolved from surgery performed in 2007.

In addition, medical findings in private treatment records from May 2013 are probative in determining the Veteran's in-service sinus condition resolved with surgery.  A May 2013 private treatment record reports the Veteran experiences dryness in his nasopharynx as a result of septoplasty and turbinoplasty that helped to open up his nose so that he breathes much better.  Four of seven nights the Veteran experienced dryness in the back of his nose that does not bring chunks of dry mucous down the back of the nose and the throat the next morning.  Upon examination in May 2013, the external nose appeared straight; no foreign bodies or intranasal lesion noted; no pus or polyps present; septum appeared straight; and the inferior turbinates had been reduced in size surgically.  Mirror examination of the nasopharynx revealed no abnormality of the adenoid tissue; the posterior choana and eustachian tube openings appeared normal; and no abnormal mass was present.  On mirror examination of the hypopharynx, the mucosa of the pharyngeal walls and piriform sinuses appeared normal; structures appeared symmetric; and no lesions were identified.  On mirror examination of the larynx, the epiglottis, true and false vocal cords and arytenoids appeared normal; vocal cords were mobile and met in the midline; and no discrete or fungating lesions were present.  The May 2013 private examiner assessed that the Veteran had obstructive sleep apnea and that he had a drying effect in his nasopharynx partly because he is moving so much air through his nose following surgery, especially while he is on a continuous positive airway pressure (CPAP) machine.  

As the Veteran's symptoms of dryness in his nasopharynx have been medically related to his obstructive sleep apnea, particularly the increased airflow after surgery and the use of a CPAP, the Board finds that the current drying effect of his nasopharynx and occasional nasal obstruction is due to his service-connected sleep apnea.  The Board notes that the Veteran's evaluation for sleep apnea includes the use of a CPAP.  Therefore, the Board is precluded from also assigning a separate rating for the Veteran's symptoms of dryness of the nasopharynx or his reported occasional nasal obstruction because to do so would constitute pyramiding.  38 C.F.R. § 4.14 (2013).

The Veteran is competent to report symptoms of dryness of the nasopharynx and occasional nasal obstruction; and the Board finds these statements credible.  Layno, 6 Vet. App. at 469.  As a lay person, however, the Veteran lacks the medical training and expertise to determine the etiology of his symptoms, taking into account his medical history and current obstructive sleep apnea and environmental allergies.  As such, the Board finds the Veteran's statements, as they relate to providing a nexus between his nasal symptoms and active service, not competent or probative.

The Board also notes that in June 2013 a private physician reported, in regards to the Veteran's chronic sinus congestion, that the Veteran appeared to suffer from chronic or environmental allergies, as he had required allergy medication while under the private physician's care.  The private physician noted that this may preclude the effectiveness of a CPAP at night, and discussed the use of allergy medication on a regular basis with the Veteran.  The June 2013 private physician did not provide an opinion as to the etiology of the Veteran's chronic or environmental allergies, but referred the Veteran for an evaluation to help determine if the allergies are potentially related to his active service.  Service treatment records indicate the Veteran had a severe allergy to bee stings, for which he was treated repeatedly, but there is no evidence of chronic or environmental allergies during active service.  The weight of the evidence does not demonstrate a nexus between allergy symptoms and active service.  

The Board finds that additional development regarding the claim in not warranted.  Neither the Veteran, nor his representative, have indicated that there is additional evidence pertaining to the claimed sinus condition which is outstanding and needs to be obtained, including any additional medical opinions.  At the time of the March 2013 Board hearing, the Veteran requested and was granted a period of 90 days to hold the record open so he could submit additional evidence.  Additional evidence with a waiver of initial RO consideration was submitted in June 2013.  There has been no additional request to hold the record open to allow the Veteran to submit additional evidence.  Therefore, the Board finds that the record is complete and there is no prejudice to the Veteran in adjudicating the claim for service connection of a sinus condition.

For these reasons, the Board finds the preponderance of the evidence is against a claim for service connection for a sinus condition, and the claim must be denied.  As the weight of the competent and probative evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right knee patellofemoral pain syndrome is granted.

Service connection for left ankle disability is granted.

Service connection for a sinus condition is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


